Given, O. J.
I. Appellant’s dhly contention is that the judgment is not warranted -by the evidence.
It will serve no good purpose to set out, or discuss, the evidence. It is largely of the kind usually found in such cases, -and if true,, discloses a remarkable ignorance on the part of some of the witnesses, as to what they drink, and an unusual fondness for “slop,” and “spoiled water.”
Notwithstanding the evident evasions and prevarications of some of the witnesses, we think the judgment is fully supported by the evidence. — Affirmed.